Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's Request for Continued Examination (RCE) filed July 1, 2021, with the submission filed on June 22, 2021, that includes a response to the Final Office Action mailed April 1, 2021, has been entered. Claim 6 has been amended; claims 1-5, 8-12, and 17 have been canceled; and claim 26 has been newly added. Claims 7, 13-16, and 18-25 have been withdrawn. Claims 6, 7, 13-16, and 18-26 are now pending.
Elected Subject Matter
Applicant’s elected without traverse “Citrobacter freundii” (i.e. C. freundii), not “Enterobacter cloacae” (i.e. E. cloacae), as the species of bacteria from which the volatile organic compound is derived. Claim 6, as now amended, is therefore directed to non-elected subject matter. 
Accordingly, claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected subject matter, there being no allowable generic or linking claim. 
without traverse in the reply filed on May 27, 2020. Claim 26 is currently under examination. 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 26 is directed to “a method of inhibiting melanin biosynthesis in phytopathogenic fungi without significantly inhibiting fungal growth”, requires the step of merely “exposing phytopathogenic fungi to a headspace of a culture of Citrobacter freundii”, and the elected species of phytopathogenic fungi under examination is “Magnaporte oryzae”. 
Hence the claims require the simultaneous effects of both inhibiting melanin biosynthesis and not inhibiting growth in Magnaporte oryzae merely by exposing the Magnaporte oryzae to a headspace of a culture of Citrobacter freundii”. No particulars are disclosed for the manner of e.g. culturing the Citrobacter freundii and of the manner of exposing Magnaporte oryzae to a headspace of a culture of Citrobacter freundii. The particular VOCs that are critical, their critical concentrations, and the required exposure duration to achieve the required outcome are not disclosed. 
Paragraphs [0050] and [0085] present the vision and the general concept of inhibiting melanin biosynthesis in phytopathogenic fungi without significantly inhibiting fungal growth by employing VOCs from bacteria. Paragraph [0097] teaches that the phytopathogenic fungus is exposed to the headspace produced by the culture of the bacteria for 7 days. Paragraph [0122] provides that Citrobacter freundii (i.e.” B10”) VOCs include e.g. 1-butanol-3-methyl and ethanol and disclose that 1-butanol-3-methyl inhibits both melanin biosynthesis and growth, while ethanol did not inhibit melanin biosynthesis and did not inhibit growth. 
While the specification appears to be enabled for inhibiting melanin biosynthesis in e.g. Magnaporte oryzae by exposijg the Magnaporte oryzae to a headspace of a culture of Citrobacter freundii, Applicant does not appear to be enabled for simultaneously inhibiting melanin biosynthesis and not inhibiting growth in Magnaporte oryzae by exposijg the Magnaporte oryzae to a headspace of a culture of Citrobacter freundii. One of ordinary skill in the art would be faced with an undue amount of experimentation to figure out the particulars of how to achieve the simultaneous effects of both inhibiting melanin biosynthesis and not inhibiting growth in Magnaporte oryzae by exposing the Magnaporte oryzae to a headspace of a culture of Citrobacter freundii.
The 35 USC 112(a) rejection based on written description presented in the Final Office Action mailed April 1, 2021 is hereby withdrawn. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26, directed to a method for “inhibiting melanin biosynthesis without significantly inhibiting growth”, requires the active step of “exposing phytopathogenic fungi to a headspace of a culture of Citrobacter freundii”.  Then, the claim stipulates in a set of wherein clauses that the synthesis of melanin is decreased after exposure to VOC for 7 days and the growth of the phytopathogenic fungi is not significantly inhibited after exposure to VOC for 7 days. The requisite active step itself does not place any time limit on the duration of exposure. One of ordinary skill in the art cannot definitively ascertain whether the wherein clauses necessarily limit the time of exposure specifically to 7 days. For example, the stipulations of the wherein clauses could be met, and still apply after e.g. a 10 day exposure time. 
To overcome this issue, Applicant is advised to particularly point out the exposure duration time as part of the requisite active step, e.g. “exposing phytopathogenic fungi to a headspace of a culture of Citrobacter freundii for 7 days”. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Spence et al. (BMC Plant Biology. 2014; 14: 130, 17 pages), in view of Ngoma et al. (Sci Res Essays. 2012; 7(47): 4003-4013), DeMilo et al. (J Agric Food Chem. 1996; 44: 607-612), Fialho et al. (Pesq. Agropec. Bras., Brasilia. 2011; 46(2): 137-142), Bruce et al. (International Biodeterioration & Biodegradation. 2003; 51: 101-108), and Kurahashi (Pesticide Outlook. 2001; 12(1): 32-35).
Applicant Claims
Applicant’s elected subject matter is directed to a method of inhibiting melanin biosynthesis in Magnaporthe oryzae fungi without significantly inhibiting fungal growth comprising exposing the said Magnaporthe oryzae fungi to the headspace of a culture of Citrobacter freundii.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Spence et al. disclose that natural rice rhizospheric bacteria (i.e. rice-associated bacteria) can inhibit Magnaporthe oryzae fungal appressoria formation and infection via one or more volatile organic compounds (VOCs) detected in the headspace of a culture of the bacteria after 24 hours exposure. 
Ngoma et al. disclose that Citrobacter freundii is a rice-associated rhizospheric bacteria that enhances rice plant growth, and that rhizospheric bacteria typically enhance plant growth by e.g. suppression of disease causing organisms. 
DeMilo et al. disclose that 1-butanol-3-methyl is the major VOC detected in the headspace of cultured Citrobacter freundii after 8 days. 
Fialho et al. disclose that 1-butanol-3-methyl is one of the most active antifungal VOCs against phytopathogenic fungi and works by e.g. inhibiting fungal appressoria. 
et al. disclose that VOCs produced by cultured bacteria can significantly inhibit fungal pigmentation (i.e. melanin biosynthesis) without significantly inhibiting fungal growth. 
Kurahashi discloses that melanin biosynthesis (i.e. pigmentation) inhibitors can control Magnaporthe oryzae fungal infection by inhibiting appressoria penetration of rice epidermis that is essential for pathogenicity. 
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Spence et al. do not explicitly disclose that the natural rice rhizospheric bacteria is Citrobacter freundii, that the VOC is 1-butanol-3-methyl, and that inhibition of Magnaporthe oryzae infection can be mediated by inhibiting melanin biosynthesis without significantly inhibiting fungal growth. These deficiencies are cured by the teachings of Ngoma et al., DeMilo et al., Fialho et al., Bruce et al., and Kurahashi et al. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Spence et al., Ngoma et al., DeMilo et al., Fialho et al., Bruce et al., and Kurahashi et al., outlined supra, to devise Applicant’s presently claimed method. 
Spence et al. disclose that natural rice rhizospheric bacteria (i.e. rice-associated rhizobacteria) can inhibit Magnaporthe oryzae fungal appressoria formation and infection via one or more volatile organic compounds (VOCs), which VOCs are detected in the headspace of a culture of the bacteria after 24 hours exposure. As anyone of Magnaporthe oryzae is a fungus which causes “rice blast” infection in rice plants. Since Ngoma et al. disclose that Citrobacter freundii is a rice-associated rhizobacteria that enhances rice plant growth, and that rhizospheric bacteria typically enhance plant growth by e.g. suppression of disease causing organisms; since DeMilo et al. disclose that 1-butanol-3-methyl is the major VOC detected in the headspace of cultured Citrobacter freundii after 8 days; since Fialho et al. disclose that 1-butanol-3-methyl is one of the most active antifungal VOCs against phytopathogenic fungi and works by e.g. inhibiting fungal appressoria; since Bruce et al. disclose that VOCs produced by cultured bacteria can significantly inhibit fungal pigmentation (i.e. melanin biosynthesis) without significantly inhibiting fungal growth; and since Kurahashi discloses that melanin biosynthesis (i.e. pigmentation) inhibitors can control Magnaporthe oryzae fungal infection by inhibiting appressoria penetration of rice epidermis that is essential for pathogenicity; one of ordinary skill in the art would thus be motivated to expose Magnaporthe oryzae fungi to the VOCs (i.e. including 1-butanol-3-methyl) from the headspace of Citrobacter freundii for a period of about 24 hours to 8 days in a minimum “effective amount” to thus significantly inhibit melanin biosynthesis, with the reasonable expectation that the resulting method will control Magnaporthe oryzae fungal infection by inhibiting appressoria penetration of rice epidermis that is essential for pathogenicity while minimizing side effects. 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).

Response to Arguments
Applicant's arguments filed June 22, 2021 have been fully considered but are moot in view of the new grounds of rejection. 
Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320.  The examiner can normally be reached on Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAVID BROWE/Primary Examiner, Art Unit 1617